John M. Kellogg, P. J. (dissenting):
Glanders or farcy is a horse disease. It rarely afflicts man, but, when it does, is usually caused by germs from the secretions of the nose of the diseased horse inoculating him through an abrasion of the skin or mucuous membrane, usually of the nose. It is said, however, that experiments *258have demonstrated the possibility of inoculation through sound skin or sound mucous membrane. The presence of the disease in man, therefore, indicates that, with more or less force, infectious germs have been carried from the diseased horse to the man and inoculated him through an abrasion of the skin or a break in the mucous membrane.
The employer had in his stables a glandered horse, which was to be taken to the dock to be killed. The horse was kept in the basement, away from the other horses, and the decedent had nothing to do with it, and was not near it until, at the request of the employer, he lead it in the evening to the dock. It does not appear that any other horse in the stable had the disease, or that the employee had been otherwise exposed. The morning following, the decedent was sick, showing the symptoms of glanders, and he died from that disease in about two weeks. The Commission found no abrasion of the skin, and, therefore, concluded that the inoculation came through inhalation. It is, therefore, reasonably certain that the germs of glanders, emitted from the nostrils of the horse, entered the nostrils of the employee at a break in the mucous membrane, with the result that he died of glanders in about two weeks.
It seems clear that the employee’s death resulted from an accidental injury within the meaning of the Workmen’s Compensation Law. “ Unexpected consequences have resulted from an act which seemed trivial and innocent in the doing. Of itself, the scratch or the puncture was harmless. Unexpectedly it drove destructive germs beneath the skin, and thereby became lethal. To the scientist who traces the origin of disease, there may seem to be no accident in all this.
' Probably it is true to say that in the strictest sense and dealing with the region of. physical nature, there is no such thing as an accident.’ (Halsbury, L. C., in Brintons, Ltd. v. Turvey, L. R. 1905, A. C. 230, 233). But our point of view in fixing the meaning of this contract, must not be that of the scientist. It must be that of the average man (Brintons, Ltd. v. Turvey, supra; Ismay, Imrie & Co. v, Williamson, L. R. 1908 A. C. 437, 440). Such a man would say that the dire result, so tragically out of proportion to its trivial cause, was something unforeseen, unexpected, extraordinary, an unlooked-for *259mishap, and so an accident. This test — the one that is applied in the common speech of men — is also the test to be applied by courts.” (Lewis v. Ocean Accident & G. Corp., 224 N. Y. 18, 20, 21.) That case arose under an accident policy insuring against “ loss or disability, resulting directly, independently, and exclusively of all other causes, from bodily injuries effected solely through accidental means.” Death was due to inflammation of the brain produced by the germ known as the “ staphylococcus aureus,” which came from an infected perforated pimple upon the lip. The court considered the death accidental.
“ ‘ The word ‘ accident ’ is susceptible of and has received many definitions, varying with the connection in which it is used * * *. As used in an indemnity policy, such as this, we are of the opinion that the word ‘ accident ’ means an undesigned and unforeseen occurrence of an afflictive or unfortunate character, resulting in bodily injury to a person other than the insured.’ ” (Melcher v. Ocean Accident & Guarantee Corp., 226 N. Y. 51, 56.) The words “ accident,” “ injury ” and “ disease ” are very flexible in meaning, and are to be construed according to the true intent and spirit of the statute or contract in which they are found with reference to the particular circumstances under consideration.
An employer negligently allowed the supply of drinking water to be' contaminated with typhoid fever germs, and, from drinking the water, an employee contracted typhoid fever, which proved fatal. It was held that the death was due to accident within the Workmen’s Compensation Law. (Vennen v. New Dells Lumber Co., 161 Wis. 370; 154 N. W. Rep. 640; Ætna Life Ins. Co. v. Portland Gas & Coke Co., 229 Fed. Rep. 552.)
A hostler contracted glanders from a diseased horse and died of that disease, and the Supreme Court of Massachusetts (Hood & Sons v. Maryland Casualty Co., 206 Mass. 223 ; 92 N. E. Rep. 329) held it was an accidental death, the court saying: “It is plain that Barry suffered bodily injury in consequence of becoming infected with glanders; as much so as if he had had a leg or an arm broken by a kick from a vicious horse. * * * It was in the nature of an accident that he was set to work upon or cleaning up after horses that had *260glanders, and it was in the nature of an accident that he became infected with the disease.”
In Hiers v. Hull & Co. (178 App. Div. 350) an employee contracted the disease of anthrax while handling hides and we held it an accidental injury within the Workmen’s Compensation Law. In that case, it is true, the germs entered a, abrasion of the skin; in this case they evidently entered u break in the membrane of the nose. Mr. Justice Cochrane, in his opinion in that case, explains Bacon v. U. S. M. A. Assn. (123 N. Y. 304).
Anthrax, caused by a germ, settled on the eye of a wool sorter, without any apparent physical injury, is an accidental injury. (Brintons, Ltd., v. Turvey, supra.)
Sunstrokes and heat strokes have been held to be accidental injuries where apparently there was no physical injury. (Hernon v. Holahan, 182 App. Div. 126; Campbell v. Clausen-Flanagan Brewery, 183 id. 499; Bradbury’s Workmen’s Compensation Law [3d ed.], 443, 383; Ismay, Imrie & Co. v. Williamson, 99 L. T. 595; 1 B. W. C. C. 232.)
It is not strictly accurate to say that anthrax, glanders and like diseases are only compensable when they follow an independent traumatism arising in the course of the employment. If the decedent had been inoculated through a preexisting abrasion upon his hand, there would seem to be little difficulty in saying that the death came from an accidental injury. It is immaterial when or how the abrasion in the skin or the break in the mucous membrane occurred; the important fact is the accidental infection, the real producing cause of the death.
The germs did not knock the employee down or break his jaw, but concededly they caused his death. The death occurring from a risk of the employment, it is better to rest upon the ordinary presumption in favor of the claim than to resort to fine spun theories to destroy it. The decedent knew that the horse had glanders, and that it was being killed to prevent the spread of that disease, and he evidently exercised due care to avoid infection and to be at all times a safe distance from the horse. We are not required to assume that the mere breathing of the horse and the man carried the germs and caused the inoculation. It is more probable that a sneeze or *261cough, or a sudden toss of the head of the horse, caused the infectious matter to go some distance, and that such unexpected act brought about the inoculation. In any event, by pure accident, the germs passed, with more or less force, from the horse to the man. It is unnecessary to inquire whether the death was caused by the particular germs which actually made the passage; they were the proximate cause of the death, and in the cases above cited, of the typhoid germs, the glanders germs and the anthrax germs, that matter was not deemed important. The germs which entered the body were treated as the cause of the trouble which resulted from them.
Frequently the time, the place and circumstances are important factors in determining whether an infection or injury is the result of accident. If the infection takes place at a definite known time, from a definite known cause connected with the employment, it may, within the liberal spirit of the law, be considered an accidental injury, while, in the absence of such conditions, the disability might be attributable to general causes or treated as arising from a vocational disease, or otherwise.
Matter of Horrigan v. Post-Standard Co. (224 N. Y. 620) is on all fours with this case.
Another question, not raised in the briefs, is present in the case. It is currently assumed, I think erroneously, that the Workmen’s Compensation Law applies only where an accident is shown. The amendment to the Constitution upon which the Workmen’s Compensation Law rests does not limit compensation to cases of accident. It is evident that the Legislature may award compensation for any injury resulting from the employment. Subdivision 7 of section 3 of the Workmen’s Compensation Law defines injury and personal injury: “ ‘ Injury ’ and ‘ personal injury ’ mean only accidental injuries arising out of and in the course of employment and such disease or infection as may naturally and unavoidably result therefrom.” The word “ therefrom ” at the end of the sentence logically and grammatically refers back to the word “ employment,” and not to the words “ accidental injuries.” Is that the legislative meaning, or was the section intended to limit the words “ injury ” and “ personal injury ” to “ accidental injuries? ” In my opinion a disease or infection naturally *262and unavoidably resulting from the employment is compensable under the statute. Each word in the section should have a meaning, and unless I am right in the construction the provision as to diseases and infection is without meaning. If an accidental injury naturally and unavoidably results in disease or infection, the disease or infection would at common law be considered as part of the damages resulting from the accident. The closing words of the subdivision, therefore, were not necessary to cover such a case, and if no other cases were intended to be covered the language is clearly superfluous. The Legislature appreciates the value of words, and presumably does not waste them, and it is proper construction to give force, so far as may be, to all of the words in the statute. These words cannot be given force without the result" that diseases and infections naturally and unavoidably resulting from the employment are within the statute. I assume that the word “ unavoidably ” does not mean that the disease or infection must necessarily follow to every person engaged in the employment, but fairly means that the disease or infection naturally results from the employment and from no other source, and that the injured party did not outside of the employment bring the disease or infection upon himself, but the unavoidable conclusion is that it came from the employment and not otherwise.
If we are wrong in concluding that there was an accidental injury, nevertheless the award may stand.
I favor affirmance.
Cochrane, J., concurred.
Award reversed and claim dismissed; certified question answered in the negative.